Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/476,185, filed 9/25/2021.
Claims 1-10 were amended in a preliminary amendment filed 9/15/2021. 
Claims 1-10 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2022 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ’(see page 5, line 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the numbering for the elements is not legible.  For instance, 11 looks like u, see Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 1, line 11-16 is a run-on sentence, line 11, “these consisting of” is not clear what is being set forth, in lines 21-25, “a large-size block … , may be retained” should be changed to “a large-size block … may be retained” by deleting the comma in line 22, any reference to claim numbering should be deleted from the specification(see page 2, lines 14-19), and on page 5, line 8, “Further features simplify further the installation” should be changed to “Further features simplify the installation”.   The specification should be checked for unclear phrases in it’s entirety.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3-4, “the rest condition” has no antecedent basis.
In claim 1, line 5, “a parallel portion” is not clear if referring to “two parallel portions” in line 2 or to an additional feature of the claim.
In claim 1, lines 7-8, “their positions at rest condition” is not clear what “their distance” is being referred to and if referring to the rest condition in line 4 or to an additional feature of the claim. 
In claim 1, line 8, “the pressing contact” has no antecedent basis.
In claim 1, line 8, “each parallel portion” is not clear if referring to “two parallel portions” in line 2 or to an additional feature of the claim.
In claim 2, line 2, “a first parallel portion of the plate” is not clear if referring to one parallel portion of “two parallel portions” in claim 1, line 2 or to an additional feature of the claim.  By changing the phrase to “the two parallel portions define at least a first parallel portion”, or amending claim 1 to clarify that the two parallel portions define a first and second parallel portion the rejection would be overcome.
In claim 2, line 3, “the solar panel” has no antecedent basis since “solar panels” is set forth in claim 1.  By changing the phrase to “one of the solar panels” the rejection would be overcome.
In claim 1, line 4, “each tooth” is not clear if referring to the “one or more teeth” or an additional feature of the claim.  By changing the phrase to “each of the one or more teeth” the rejection would be overcome.  The term “having” should be changed to “has”.
In claim 3, line 2, “the tooth” is not clear if referring to the “one or more teeth” of claim 2, or an additional feature of the claim.  By changing the phrase to “each of the one or more teeth” the rejection would be overcome.  
In claim 3, line 2, it is not clear how the teeth make up the window when it appears the gap left by the tooth is the window not the too/teeth itself.
In claim 4, line 2, “it” is not clear what element is being defined. 
In claim 4, line 3, “each tooth” is not clear if referring to the “one or more teeth” or an additional feature of the claim.  By changing the phrase to “each of the one or more teeth” the rejection would be overcome.  The term “having” should be changed to “has”.
In claim 5, line 2, “a second parallel portion” is not clear if referring to one of the parallel portion of “two parallel portions” in claim 1, line 2 or to an additional feature of the claim.  By changing the phrase to “the two parallel portions define at least a second parallel portion” the rejection would be overcome.
In claim 5, line 3, “the solar panel” has no antecedent basis since “solar panels” is set forth in claim 1.  By changing the phrase to “another of the solar panels” the rejection would be overcome.  Also, in line 5, “the solar panel” should be changed to “the another solar panel”.
In claim 5, line 5, “the surface” is not clear if referring to the top surface of line 2 or to an additional surface.  In the drawings the first side surface is parallel to a side surface of the solar panel and therefore the claim should be amended to clarify this feature.
In claim 6, line 3, “the surface” has no antecedent basis. 
In claim 9, line 8, “a parallel portion” is not clear if referring to “two parallel portions” in line 2 or to an additional feature of the claim.
In claim 9, line 10, “together, in order to” is not clear that the “in order to” phrase further describes the hook insertion.  By inserting “and” before “in order to” the rejection would be overcome.
In claim 9, line 11, “the pressing contact” has no antecedent basis.
In claim 9, line 12, “each parallel portion” is not clear if referring to “two parallel portions” in line 2 or to an additional feature of the claim.
In claim 10, line 1, “The method” has no antecedent basis since the claim depends from claim 1 which is a product claim and not a method claim.
In claim 10, line 4, “the parallel portion” is not clear if referring to “two parallel portions” in line 2 or to an additional feature of the claim.  By changing the phrase to “one of the parallel portions” the rejection would be overcome.  Further occurrences of “the parallel portion” in the claim should be changed to “the one of the parallel portions”.  
	In claim 10, line 4-5, “the remaining surface” has no antecedent basis.
In claim 10, line 8, “the bottom portion” has no antecedent basis.
In claim 10, line 8, “the panel” has no antecedent basis since “solar panels” is set forth in claim 1.  By changing the phrase to “one of the (solar) panels” the rejection would be overcome.  Further occurrences of “the panel” should be changed to “the one of the solar panels”.

Allowable Subject Matter
Claims 1-10 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
No prior art of record shows a snow hook having an inclined portion with parallel portions with a distance therebetween, the distance changeable with the use of the hook between two solar panels, as in claims 1 and 9, nor any motivation to do so.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/